Exhibit 10.19
EXECUTION COPY
GUARANTY
          This GUARANTY (this “Guaranty”), dated as of December 19, 2008 (the
“Effective Date”), is made by TRIBECA LENDING CORP., a New York corporation
(“the “Guarantor”), in favor of THE HUNTINGTON NATIONAL BANK, a national banking
association (the “Lender”).
RECITALS
          WHEREAS, pursuant to (i) that certain First Amended and Restated
Forbearance Agreement and Amendment to Credit Agreements, dated as of
December 19, 2008, between Lender, the borrowers party thereto (the “Franklin
Borrowers”), Franklin Credit Management Corporation (“FCMC”), Franklin Credit
Asset Corporation (“Franklin Asset”), and Franklin Credit Holding Corporation
(“Holding”) (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions thereof, the “Franklin Forbearance Agreement”)
and (ii) that certain First Amended and Restated Tribeca Forbearance Agreement
and Amendment to Credit Agreements, dated as of December 19, 2008, between
Lender, the borrowers party thereto (the “Tribeca Borrowers”), the Guarantor,
FCMC, and Holding (as amended, supplemented or otherwise modified from time to
time in accordance with the provisions thereof, the “Tribeca Forbearance
Agreement”) (the Franklin Forbearance Agreement and the Tribeca Forbearance
Agreement are referred to as the “Forbearance Agreements” and the Franklin
Borrowers and the Tribeca Borrowers are referred to collectively as the
“Borrowers”), at the request of Holding, Franklin Asset, FCMC, and Tribeca,
Lender has agreed to consent to the assignment to Holding and the assumption by
Holding (by way of that certain Assignment Agreement dated December 19, 2008,
between FCMC, Holding and Lender, the “SWAP Assignment Agreement”) of all of
FCMC’s rights and obligations under each Interest Rate Hedge Agreement (as
defined below), and the Lender has agreed to make and/or maintain Advances and
other financial accommodations to and for the benefit of the Borrowers, Franklin
Asset, Holding, Tribeca and FCMC, upon the terms and subject to the conditions
set forth in the Forbearance Agreements; and
          WHEREAS, it is a condition precedent to Lender’s entering into the
Forbearance Agreements and the SWAP Assignment Agreement that the Guarantor
shall have executed and delivered this Guaranty to the Lender; and
          WHEREAS, the Guarantor acknowledges that the entering into one or more
Interest Rate Hedge Agreements will inure to the substantial benefit of the
Guarantor;
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lender to consent to the execution and delivery of the SWAP
Assignment Agreement and the transactions contemplated therein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees with the Lender as follows:
          1. Guaranty. (a) The Guarantor hereby unconditionally and irrevocably
guarantees to the Lender, and its successors, endorsees, transferees and
assigns, the prompt and

 



--------------------------------------------------------------------------------



 



complete payment and performance by Holding and FCMC of all Obligations when and
as the same shall become due (whether at stated maturity, by acceleration or
otherwise). The Guarantor further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) that may
be paid or incurred by the Lender in enforcing any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the Obligations are paid in
full in cash, notwithstanding that from time to time prior thereto FCMC ,
Holding, Franklin Asset, or the Borrowers may be free from any Obligations.
     “Obligations” shall mean all obligations, indebtedness and liabilities of
FCMC and/or Holding to Lender, whether direct or indirect, joint or several,
absolute or contingent, due or to become due, and whether now existing or
hereafter incurred, which may arise under, out of or in connection with one or
more Interest Rate Hedge Agreements between FCMC and/or Holding and Lender dated
February 27, 2008, evidenced by one or more ISDA Master Agreements, one or more
Schedules to any such ISDA Master Agreement, one or more Confirmations in
connection with any of the foregoing, and any other Loan Document executed in
connection therewith, each as amended, supplemented, assigned (by way of the
SWAP Assignment Agreement or otherwise) or otherwise modified from time to time
in accordance with the provisions of such Loan Document, on account of any
payment due, indebtedness, obligation or other liability pursuant to any such
Interest Rate Hedge Agreement, and any interest, reimbursement obligations,
fees, indemnities arising under any such Loan Document, including without
limitation, any interest, fee, cost and expense arising under such Loan Document
accrued or incurred after the filing of any petition under any bankruptcy or
insolvency law.
     “Interest Rate Hedge Agreement” shall mean an interest rate swap, cap or
collar agreement or any other hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies and shall include
without limitation any transaction (including an agreement and/or assignment
with respect thereto) now existing or hereafter entered into by or among FCMC,
Holding, Franklin Asset, any Borrower, or any Subsidiary thereof, on the one
hand, and Lender or any affiliate of Lender, or any of its subsidiaries or
affiliates or their successors, on the other hand, which is a basis swap,
forward rate transaction, interest rate option, floor transaction, collar
transaction, forward transaction, cross-currency rate swap transaction, or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates or other financial measures.
          (b) The Guarantor agrees that whenever, at any time or from time to
time, it shall make any payment to the Lender on account of its liability
hereunder, it will notify the Lender in writing that such payment is made under
this Guaranty for such purpose; provided, however, that no payment made by the
Guarantor through or on behalf of FCMC and/or Holding shall be applied to reduce
the Obligations unless and until the Lender shall have made a demand for payment
under this Guaranty.
          2. Reserved.
          3. Right of Set-off. Upon the occurrence of a Forbearance Default, the
Guarantor hereby irrevocably authorizes the Lender (and its Affiliates), at any
time and from

2



--------------------------------------------------------------------------------



 



time to time and without notice to the Guarantor, any such notice being
expressly waived by the Guarantor, to set-off and appropriate and apply any and
all property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender (or any of its
Affiliates) to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Lender may elect, against and on account of the
obligations and liabilities of the Guarantor to the Lender hereunder and claims
of every nature and description of the Lender (or any of its Affiliates) against
the Guarantor, in any currency, whether arising hereunder or under any other
Loan Document, as the Lender (or any of its Affiliates) may elect, regardless of
whether the Lender (or such Affiliate) has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Lender (or its Affiliate) shall notify the Guarantor promptly of
any such set-off and the application made by the Lender or such Affiliate;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Lender (and its Affiliates)
under this Section 3 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Lender (and such
Affiliates) may have under the Forbearance Agreements, any Interest Rate Hedge
Agreements, at law or in equity.
          4. No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender (or any of its Affiliates), the Guarantor shall be not be entitled to
be subrogated to any of the rights of the Lender (or any of its Affiliates)
against FCMC, Holding, Franklin Asset, the Borrowers or any other guarantor or
any Collateral or guarantee or right of offset held by the Lender (or its
Affiliates) for the payment of the Obligations, nor shall the Guarantor seek or
be entitled to seek any contribution or reimbursement from FCMC, Holding,
Franklin Asset, any Borrower or any other guarantor in respect of payments made
by the Guarantor hereunder, in each case until all amounts owing to the Lender
(or its Affiliates) on account of the Obligations are paid in full and the
Forbearance Agreements, the Credit Agreements and all other Loan Documents are
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the Lender
(and its Affiliates), segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Lender in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Lender, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Lender may determine.
          5. Amendments, Etc. with Respect to the Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefore or right of offset with
respect thereto, may, from time to time and in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Lender, and the Forbearance Agreements, any Interest Rate Hedge
Agreements, and any other documents executed and delivered in connection
therewith may be amended, restated, modified, supplemented or

3



--------------------------------------------------------------------------------



 



terminated, in whole or in part, as the Lender may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Lender (and its Affiliates) for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. The Lender shall not have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guaranty or any assets subject
thereto. When making any demand hereunder against the Guarantor, the Lender may,
but shall be under no obligation to, make a similar demand on FCMC, Holding,
Franklin Asset, any Borrower or any other guarantor, and any failure by the
Lender to make any such demand or to collect any payments from FCMC, Holding,
Franklin Asset, any Borrower or any such other guarantor or any release of FCMC,
Holding, Franklin Asset, a Borrower or such other guarantor shall not relieve
the Guarantor of its respective obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Lender against the Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
          6. Waiver of Rights. The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and notice of
or proof of reliance by the Lender upon this Guaranty or acceptance of this
Guaranty. The Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Guaranty, and all dealings between the FCMC, Holding,
Franklin Asset, or any Borrower and the Guarantor, on the one hand, and the
Lender, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty. The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon FCMC, Holding, Franklin Asset, the Borrowers or the
Guarantor with respect to the Obligations.
          7. Guaranty Absolute and Unconditional. The Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute,
unconditional guarantee of the full and punctual payment and performance by FCMC
and Holding of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that the Lender or any other party first
attempt to collect any of the Obligations from FCMC, Holding, Franklin Asset, or
any Borrower or other guarantor, without regard to (a) the validity, regularity
or enforceability of any Interest Rate Hedge Agreement, any other Loan Document
executed in connection therewith, any of the Obligations or any other Collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Lender or any Affiliate of Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by FCMC,
Holding, Franklin Asset, any Borrower or any other guarantor against the Lender
or any of its Affiliates, (c) any document presented in connection with any
Interest Rate Hedge Agreement or any other Loan Documents executed in connection
therewith or this Guaranty proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect, or (d) any other circumstance whatsoever (with or without notice
to or knowledge of FCMC, Holding, Franklin Asset, any Borrowers, any other
guarantor, or the Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of FCMC and/or Holding from the
Obligations, or of the Guarantor from this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Lender may, but shall be under no obligation to, pursue such
rights and

4



--------------------------------------------------------------------------------



 



remedies as it may have against FCMC, Holding, Franklin Asset, the Borrowers or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset of Lender or any of its Affiliates with
respect thereto, and any failure by the Lender to pursue such other rights or
remedies or to collect any payments from FCMC, Holding, Franklin Asset, the
Borrowers or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
FCMC, Holding, Franklin Asset, the Borrowers or other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Lender (or any of its Affiliates) against any Guarantor. This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantor and the successors and assigns thereof,
and shall inure to the benefit of the Lender (and its Affiliates) and its
respective successors, endorsees, transferees and assigns, in each case until
all the Obligations and the obligations of the Guarantor under this Guaranty
shall have been satisfied by payment in full, notwithstanding that from time to
time during the term of such agreement FCMC, Holding, Franklin Asset, any
Borrower or any other guarantor may be free from any Obligations.
          8. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender or any of its Affiliates upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of FCMC, Holding, Franklin Asset, any
Borrower, any other guarantor, or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, FCMC, Holding, Franklin Asset, any Borrower, any other guarantor,
or the Guarantor or any substantial part of its respective assets, or otherwise,
all as though such payments had not been made.
          9. Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Lender without set-off or counterclaim in United States
dollars in accordance with the wiring instructions of the Lender. Payments and
performance required under this Guaranty shall be payable and performed whenever
any amount or performance guaranteed hereunder has not been promptly made to the
Lender in accordance with the Forbearance Agreements, or other Loan Documents.
When pursuing its rights and remedies hereunder against the Guarantor, the
Lender may, but shall be under no obligation to, pursue the rights, remedies,
powers and privileges as it may have against FCMC, Holding, Franklin Asset, the
Borrowers or any other Person or against any collateral security or guaranty for
the Obligations or any right of offset with respect thereto. Any failure by
Lender or any of its Affiliates to pursue the other rights, remedies, powers or
privileges or to collect any payments from FCMC, Holding, Franklin Asset, the
Borrowers or any other Person or to realize upon any collateral security or
guaranty or to exercise any right of offset, or any release of FCMC, Holding,
Franklin Asset, the Borrowers or any other Person or of any collateral security,
guaranty or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights, remedies, powers or
privileges, whether express, implied or available as a matter of law, of the
Lender against the Guarantor.
          10. Indemnification. The Guarantor hereby agrees to:

5



--------------------------------------------------------------------------------



 



     (i) pay or reimburse the Lender on demand for all reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, modification or supplement to, or any waiver
under, this Guaranty and any other document prepared in connection herewith, and
the consummation and administration of the transactions contemplated hereby and
thereby, including without limitation the reasonable fees and disbursements of
counsel to the Lender;
     (ii) pay on demand all reasonable costs and expenses of the Lender,
including without limitation the reasonable fees and disbursements of counsel to
the Lender, in connection with the occurrence or continuance of a default under
this Guaranty and the enforcement, collection, protection or preservation
(whether through negotiations, legal proceedings or otherwise) of this Guaranty,
any Obligation or any right, remedy, power or privilege of the Lender hereunder
or under any other Loan Document;
     (iii) pay and hold the Lender (and its Affiliates) harmless from and
against any and all present and future stamp, excise, recording or other similar
taxes or fees payable in connection with the execution, delivery, recording and
filing of this Guaranty and hold the Lender (and its Affiliates) harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission to pay such taxes or fees; and
     (iv) indemnify the Lender, its Affiliates, and each of their respective
directors, officers, employees and agents and hold each of them harmless from
and against, any and all liabilities, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements, including without
limitation the reasonable fees and disbursement of counsel to the Lender, and
such other parties, that are incurred by any of them in connection with, arising
out of or in any way relating to any investigation, claim, litigation or other
proceeding, pending or threatened (regardless of whether any of them is
designated a party thereto), in any such case arising out of or principally with
respect to this Guaranty or any other Loan Document or the transactions
contemplated herein or therein; provided that neither the Lender nor any of its
Affiliates shall be entitled to any indemnification for any of the foregoing
resulting from its gross negligence or willful misconduct.
     If and to the extent that the indemnification obligations of the Guarantor
under this Section 10 may be unenforceable for any reason, the Guarantor hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of such indemnity obligations that is permissible under applicable law. This
indemnification and contribution shall survive the termination of this Guaranty
and the other Loan Documents.
          11. Notices. All notices, requests and other communications provided
for herein (including without limitation any modifications of, or waivers,
requests or consents under, this Guaranty) shall be given or made in writing
(including without limitation by telex or telecopy) and delivered to the
intended recipient at the applicable address set forth on the signature pages of
the Tribeca Forbearance Agreement; or, as to any party, at such other address

6



--------------------------------------------------------------------------------



 



as shall be designated by such party in a written notice to each other party.
All such communications shall be deemed to have been duly given when transmitted
by telex or telecopy or personally delivered or, in the case of a mailed notice,
upon receipt, in each case given or addressed as aforesaid.
          12. Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          13. Integration. This Guaranty, the Interest Rate Hedge Agreements and
the other Loan Documents executed in connection herewith or therewith represent
the agreement of the Guarantor with respect to the subject matter hereof and
thereof and there are no promises or representations by the Lender relative to
the subject matter hereof or thereof not reflected herein or therein.
          14. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Lender; provided that any provision of this Guaranty may be waived by the
Lender.
          (b) Neither the Lender nor any of its Affiliates shall by any act of
(except by a written instrument pursuant to Section 14(a) hereof) delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Forbearance Default or Event of Default
or in any breach of any of the terms and conditions hereof or of the Interest
Rate Hedge Agreements, the Forbearance Agreements or any other Loan Document. No
failure to exercise, nor any delay in exercising, on the part of the Lender or
any of its Affiliates, any right, power or privilege hereunder or under any
Interest Rate Hedge Agreement, the Forbearance Agreements or any other Loan
Document shall operate as a waiver thereof. No single or partial exercise, on
the part of the Lender, of any right, power or privilege hereunder or under any
Interest Rate Hedge Agreement, the Forbearance Agreements or any other Loan
Document shall preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder or under any Interest Rate Hedge Agreement, the Forbearance
Agreements or any other Loan Document on any one occasion shall not be construed
as a bar to any right or remedy that the Lender would otherwise have on any
future occasion.
          (c) The rights and remedies provided herein and in any Interest Rate
Hedge Agreement, the Forbearance Agreements and the other Loan Documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
          15. Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

7



--------------------------------------------------------------------------------



 



          16. Successors and Assigns. This Guaranty shall be binding upon the
respective successors and assigns of the Guarantor and shall inure to the
benefit of the Lender and its successors and assigns; provided that this
Guaranty may not be assigned by the Guarantor without the express written
consent of the Lender.
          17. Governing Law. This Guaranty shall be governed by the local laws
of the State of Ohio without reference to the choice of laws doctrines thereof.
          18. Termination. This Guaranty shall terminate upon the final payment
in full of the Obligations.
          19. Recourse. The Guarantor and the Lender agree that the Obligations
shall be recourse obligations of FCMC and Holding as and to the extent set forth
in the Interest Rate Hedge Agreements, the SWAP Assignment Agreement, and in the
other Loan Documents executed in connection therewith.
          20. Defined Terms. Capitalized terms used but not defined herein
(except when each letter is capitalized for emphasis) shall adopt their
respective meanings as set forth in the Tribeca Forbearance Agreement.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.

                  TRIBECA LENDING CORP.    
 
           
 
  By:
Name:
Title:   /s/ Alexander Gordon Jardin
 
Alexander Gordon Jardin
Chief Executive Officer    

Signature Page to Guaranty

 